*54DECISION FOR COURT
LUTALI, Presiding Judge.
This matter concerns the registration of the matai title “Tupua” of the village of Olosega, Manu’a, American Samoa, pursuant to Title VI of the Code of American Samoa. Maea Tago Loe filed his application to register the title “Tupua” on May 19, 1971. Pa’u Tupua filed his counter-claim for the same title on July 29, 1971. During the Pre-Trial Conference Pa’u Tupua, through his counsel Fofo I. Sunia, by motion, changed his claim to an objection, which was accepted by the Court. Maea Tago Loe now remains the only claimant for the Tupua title. For purposes of this case we shall refer to Maea Tago Loe as Maea, and to Pa’u Tupua as Pa’u.
The Court hereby makes its Findings of Fact, Conclusions of Law, and Decision as follows:
FINDINGS OF FACT
1. The matai title Tupua originating in the village of Olosega, Manu’a, American Samoa, became vacant when the last holder of the Tupua title resigned. '
2. Claimant has at least one-half Samoan blood.
3. Claimant lives with Samoans as a Samoan.
4. Claimant is a descendant of a Samoan family.
5. Claimant was born on American Samoa soil.
6. Claimant met all the requirements under Section 6.0104 of the Code of American Samoa.
7. The Territorial Registrar has given notice of the filing of the claim by posting a notice in English and Samoan on the bulletin board in front of the Courthouse and in two public places in the village where the title originates for a period of over sixty (60) days.
8. No other claims or objections were filed except those mentioned herein.
*559. Claimant was chosen by his family for the title.
10. The Court will not determine the amount of Tupua blood in Maea’s veins as the evidence was contradictory. The Court is convinced, however, that Maea is a member of the Tupua family.
11. The Court will not determine the matter of clan support as the evidence was confusing, contradictory, and contrary to customs and law.
12. No objection was registered against Maea on the issue of “forcefulness, character, personality, and knowledge of Samoan customs”, and the issue of the “value of the holder of the matai title to the family, the village, and the country”. Maea prevails on these two issues.
CONCLUSIONS OF LAW
1. The Court has jurisdiction over parties and subject matter.
2. The holder of a matai title is selected by members of his family at a meeting called for that purpose. No one person, regardless of his rank, can appoint a person to hold a matai title.
3. A family member can represent only his own clan at a family meeting for the selection of a matai title holder.
DECISION
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED:
1. The name Maea Tago Loe is certified to the Territorial Registrar as the holder of the matai title “Tupua” Originating in the village of Olosega, Manu’a Island, American Samoa, providing that by the time of registration and within thirty (30) days after the decision herein has been final, the successful claimant shall resign any other matai title which he then holds.
*562. Court costs in the amount of $25 are assessed. Pa’u Tupua is to pay the total cost within thirty (30) days after the decision herein is final.
3. Copies of this decision will be furnished to all parties and to the Territorial Registrar.